Holmes, J.
This is an action of tort for personal injuries sustained while the defendant’s road was in the hands of receivers. It happened that the next day after the accident the receivers turned over the property to a new corporation, so that the case suggests a possible hardship. But in the opinion of a majority of the court the defendant cannot be made liable on that account for an act done by persons who were not its agents or servants, but were put in control of its property by an adverse act. Ohio & Mississippi Railroad v. Davis, 23 Ind. 553. Turner v. Hannibal & St. Joseph Railroad, 74 Mo. 602. Memphis & Little Rock Railway v. Stringfellow, 44 Ark. 322, 324. Kansas Pacific Railway v. Searle, 11 Col. 1. Memphis & Charleston Railroad v. Hoechner, 14 C. C. A. 469. Metz v. Buffalo, Corry, & Pittsburgh Railroad, 58 N. Y. 61, 66. Brockert v. Central Iowa Railway, 82 Iowa, 369. Texas & Pacific Railway v. Huffman, 83 Tex. 286. High, Receivers, (3d ed.) § 396. Beach, Receivers, (2d ed.) §§ 384, 726. Elliott, Railroads, § 581. The special grounds upon which it has been thought proper to charge a corporation to the extent of property in its hands paid for out of income by the receiver do not exist. Mobile & Ohio Railroad v. Davis, 62 Miss. 271. Texas & Pacific Railway v. Johnson, 76 Texas, 421; S. C. 151 U. S. 81, 99. As the defence shows that the defendant did not do the acts complained of, it is admissible under a general denial. Ohio & Mississippi Railroad v. Davis, 23 Ind. 553, 561.

Judgment on the verdict.